Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 1 of 10 PageID #: 264




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

STINGRAY IP SOLUTIONS, LLC,            §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §       C.A. No. 2:21-CV-00043-JRG
                                       §
SIGNIFY N.V.,                          §
SIGNIFY (CHINA) INVESTMENT CO.,        §       JURY TRIAL DEMANDED
LTD.,                                  §
SIGNIFY HONG KONG LIMITED,             §
SIGNIFY NETHERLANDS B.V., and          §
SIGNIFY POLAND SP. Z.O.O.,             §
                                       §
       Defendants.                     §


PLAINTIFF’S MOTION FOR EXPEDITED JURISDICTIONAL DISCOVERY AND TO
  EXTEND TIME TO RESPOND TO DEFENDANT SIGNIFY N.V.’S MOTION TO
                             DISMISS
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 2 of 10 PageID #: 265




       Plaintiff Stingray IP Solutions, LLC (“Stingray”) moves for expedited jurisdictional

discovery and to extend the time to respond to Defendant Signify N.V.’s (“Signify NV”) Motion

to Dismiss (Dkt. No. 23) (the “Motion”). Limited jurisdictional discovery is necessary for Stingray

to fully respond to Signify NV’s Motion.

       I.      Factual Background

       Stingray filed the above-captioned lawsuit against Signify NV on February 8, 2021,

alleging infringement of U.S. Patent Nos. 6,958,986, 6,961,310, and 7,027,426. Dkt. No. 1. On

May 31, 2021, Signify NV filed a Motion to Dismiss for lack of personal jurisdiction. Dkt. No.

13. Stingray amended its complaint on June 14 to add Defendants Signify (China) Investment Co.,

Ltd., Signify Hong Kong Limited, Signify Netherlands B.V., and Signify Poland Sp. z.o.o.

       On June 28, 2021, Signify NV filed a Motion to Dismiss Plaintiff’s First Amended

Complaint, again alleging a lack of personal jurisdiction, but also arguing for dismissal due to the

absence of Signify North America Corporation (“Signify NAC”) as a party to the case, as well as

the first-to-file rule. Dkt. No. 23. In its Motion, Signify NV raised several issues: the relationships

between Signify NV, the other Signify Defendants, and Signify NV’s U.S. subsidiaries (especially

Signify NAC); and whether this Court is the proper venue for this action. To support its Motion,

Signify NV relies heavily on broad assertions that Signify NV is “simply a Dutch holding

company” (Mot. at 2) that participates in none of the alleged infringing actions of Defendants. See,

e.g., Mot. at 17. Signify NV also asserts that Signify NAC is “a necessary and indispensable party”

to this case. Mot. at 17. The only evidence Signify NV offers to support these assertions is the

declaration of Erik Vermeulen, who is, notably, not an employee of Signify NV or Signify NAC.

Dkt. No. 23-1 at ¶¶ 1-3. He is instead Legal Counsel for Signify Netherlands B.V., a defendant

that Signify NV’s counsel has stated that they do not represent and cannot accept service for.




                                                 -1-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 3 of 10 PageID #: 266




        As part of Signify NV’s Motion, it seeks to relocate this dispute to the District of New

Jersey, where Signify NV’s U.S.-based subsidiary, Signify North America Corporation, has filed

a declaratory judgement action on the same patents and claims at issue here. Signify NV’s tactical

attempt to choose its venue for this dispute requires dismissal of Signify NV from these cases, as

well as a disregard of the first-to-file doctrine that clearly establishes this Court as the proper venue

for this litigation. It is within this context that Signify NV has made a number of tactical decisions

that are aimed at halting this proceeding in favor of the New Jersey action. Amongst those

decisions are: (1) the filing of the Motion to Dismiss; (2) refusal to allow its counsel to accept

service on behalf of the co-Defendant Signify subsidiaries; and (3) its outright opposition to both

jurisdictional discovery and Stingray’s requested extension to respond to the Motion to Dismiss

while the issue of discovery was considered by the Court.

        Though Stingray sought a longer extension of its deadline to respond to the Motion to allow

the Court to consider this request for jurisdictional discovery before Stingray’s filing of its

response to the Motion, Signify NV initially refused to agree to any extension at all, and ultimately

would not agree to an extension any longer than three days. Accordingly, Stingray is filing this

request for jurisdictional discovery on the same day that it will file its Opposition to the Motion to

Dismiss. However, the filing of its Response to the Motion to Dismiss is not an indication that the

requested discovery is not needed. Rather, Stingray’s Response is provided based on publicly

available information and without the benefit of the jurisdictional discovery that is necessary to

fully investigate the underlying facts relevant to a determination of this Court’s jurisdiction over

Signify NV. Therefore, Stingray requests an extension of the deadline to respond to the Motion to

Dismiss and to re-file its Response after discovery, or alternatively, permission to file a

supplemental Response after jurisdictional discovery is completed.




                                                  -2-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 4 of 10 PageID #: 267




       Because Stingray is unable to fairly respond to Signify NV’s Motion without first

conducting discovery into the issues presented therein, Stingray requests focused, expedited

discovery into the jurisdictional issues raised in Signify NV’s Motion. These issues include the

veracity and completeness of its declarant’s statements, the relationships between Signify NV,

Signify NAC, the other Signify Defendants and subsidiaries. This discovery is necessary to

determine the true nature regarding Signify’s corporate structure, the contacts that Signify NV

maintains with Texas and this District, and other factual allegations in Signify NV’s Motion.

Signify NV is opposed to any jurisdictional discovery, including the relief requested herein.

       II.       Argument and Authorities

       “[W]here issues arise as to jurisdiction or venue, discovery is available to ascertain the

facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350 n.13 (1978).

“[B]ecause the Rules favor broad discovery, jurisdictional discovery should only be denied where

it is impossible that the discovery ‘could . . . add[ ] any significant facts’ that might bear on the

jurisdictional determination.” Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp., No. 2:17-CV-00430-

JRG, 2019 WL 2210686, at *3 (E.D. Tex. May 22, 2019) (quoting Alpine View Co. v. Atlas Copco

AB, 205 F.3d 208, 221 (5th Cir. 2000)). “Since evidence of jurisdictional facts is often largely or

wholly in the possession of an adverse party, broad jurisdictional discovery also ensures that

jurisdictional disputes will be ‘fully and fairly’ presented and decided.” Id. “A district court has

broad discretion in all discovery matters, and such discretion will not be disturbed ordinarily unless

there are unusual circumstances showing a clear abuse.” Moore v. CITGO Ref. & Chems. Co.,

L.P., 735 F.3d 309, 315 (5th Cir. 2013).

             A. Stingray Requires Jurisdictional Discovery to Fully and Fairly Respond to
                Signify NV’s Motion to Dismiss.
       Here, discovery is necessary to test the veracity and completeness of the factual allegations



                                                 -3-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 5 of 10 PageID #: 268




presented in Signify NV’s Motion. Indeed, jurisdictional discovery is the only avenue for Stingray

to fully respond to Signify NV’s Motion. Signify NV has supported its Motion with only a single

declaration from an employee of a Signify entity other than Signify NV (the movant). See Dkt. 23-

1. Further that declaration provides only broad statements regarding Signify NV’s role in the

Signify Group and relation to other Signify entities. See, e.g., id. at ¶ 7 (“Signify N.V. is a holding

company that does not itself manufacture, design, sell, or offer to sell any products.”). Notably,

the declarant’s statements are either contrary to, or insufficiently address, the publicly available

evidence that Stingray has cited in its First Amended Complaint to establish that Signify NV is

subject to the jurisdiction of this Court.

        Stingray’s First Amended Complaint (Dkt. No. 15, the “Amended Complaint”) is based on

publicly available information that shows Signify’s strong presence in the U.S. and establishes an

interconnectedness between Signify NV and its subsidiaries. For example, Signify NV’s Annual

Report states that it “operates in many countries via its subsidiaries . . . which primarily act under

the Signify trade name.” Amended Complaint at ¶ 4 (citing Signify Annual Report at 54).

Additionally, Signify’s Annual Report also states that Signify NV “controls” its subsidiaries and

“has the ability to affect” the financial returns it receives from subsidiaries “through its power

over” them. Amended Complaint at ¶ 15 (citing Signify Annual Report at 91). 1 Signify NV’s

statements in its Motion and declaration conflict with these publicly available statements, and only

refute them with vague assertions that Signify NV does not control its subsidiaries. Signify NV’s

Motion omits any supporting documentation or corroborating evidence of its declarant’s

statements. As such, Stingray is unable to verify the assertions, test the completeness, and gather




1
 These examples are non-exhaustive. In its Motion, Signify NV ignored and failed to rebut
Stingray’s factual allegations demonstrating Signify NV’s control over its subsidiaries.


                                                 -4-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 6 of 10 PageID #: 269




evidence to respond to the Motion through any avenue but discovery.

       There is an information asymmetry between the parties: without jurisdiction-related

discovery, Stingray can only use publicly available information to oppose the Motion to Dismiss,

whereas Signify NV has access to both publicly available and internal confidential (and non-

confidential) information to support its Motion. As such, Stingray’s requested discovery is

required to fully respond to Signify NV’s Motion. Moreover, because Stingray believes that

Signify NV’s Motion fails to present a fair and complete recitation of all facts relevant to the

Court’s jurisdiction analysis, Stingray should be allowed to conduct the “broad jurisdictional

discovery” permitted in similar cases. See, e.g., Blitzsafe Tex. LLC, 2019 WL 2210686, at *3.

       Further, Signify NV’s Motion and the declaration cited within raise more questions than

they answer. For example, Signify NV asserts in its motion that “each of the companies within the

Signify Group of companies are separate and distinct corporate entities.” Mot. at 19. However,

even the declarant required to support this position on behalf of Signify NV is an employee of a

different Signify entity—Signify Netherlands B.V. See Dkt. 23-1 (Decl. of Erik Vermeulen, Senior

Legal Counsel for Signify Netherlands B.V). This would suggest that the Signify companies,

including Signify NV and Signify Netherlands B.V., have a shared legal department. Such

information, if true, conflicts with Signify NV’s “separate and distinct” assertions. And sharing

legal departments could be an indicator that other responsibilities are distributed across the Signify

Group, contrary to the strict maintenance of “corporate formalities” that the Motion suggests.

       Additionally, Signify NV’s Motion ignores many of the factual allegations that Stingray

asserts in its Amended Complaint regarding Signify NV’s control of its subsidiaries and infringing

activities performed by all Defendants, including how Signify NV’s Board of Management is the

“chief operating decision maker” that regularly evaluates the subsidiaries that comprise the




                                                 -5-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 7 of 10 PageID #: 270




components of Signify Group’s various business activities. See Amended Complaint at ¶ 3 (citing

Signify Annual Report at 90). Instead, Signify NV vaguely and repeatedly asserts that it is only a

holding company that “simply indirectly owns” the other companies at issue. Mot. at 21. While

these examples are not exhaustive, they demonstrate that Stingray requires additional, non-public

information from the declarant, the Signify Defendants, and the Signify U.S. subsidiaries to fully

and fairly respond to Signify NV’s Motion. Without jurisdictional discovery, the declaration is

untested by cross-examination and uncorroborated by document production.

       B. Stingray Requests Targeted Expedited Jurisdictional Discovery

       As shown, discovery is warranted. And the expedited jurisdictional discovery that Stingray

seeks bears specifically on the Court’s analysis of Signify NV’s Motion. Particularly, Stingray

requests the following expedited jurisdictional discovery:

   1. Depositions limited to 35 total hours on the record. This limited time would allow, for

       example, for half-day depositions of the following deponents: the declarant—Erik

       Vermeulen, Signify North America Corporation, Genlyte Group Inc., WiZ Connected

       Lighting Co. Limited, (each of the foregoing secured through appropriate subpoenas), and

       a 30(b)(6) deposition to Signify N.V. and co- Defendants Signify (China) Investment Co.,

       Ltd., Signify Hong Kong Limited, Signify Netherlands B.V., and Signify Poland Sp. z.o.o.

   2. 15 total interrogatories and 15 document requests directed to Signify N.V.

   3. 10 total document requests each to Defendants Signify (China) Investment Co., Ltd.,

       Signify Hong Kong Limited, Signify Netherlands B.V., and Signify Poland Sp. z.o.o., and

       to third-parties Signify North America Corporation, Genlyte Group Inc., WiZ Connected

       Lighting Co. Limited, (each of the foregoing secured through appropriate subpoenas).

       Each of Stingray’s proposed discovery requests will be directly related to Signify NV’s




                                               -6-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 8 of 10 PageID #: 271




Motion to Dismiss and the Court’s jurisdictional analysis. Stingray proposes that the Signify

Defendants and third-party Signify subsidiaries respond to and produce documents in response to

written discovery requests within fourteen days of service. Further, given that Stingray will be

required to secure evidence through subpoenas, Stingray requests that the Court allow sixty days

to complete expedited jurisdictional discovery. See, e.g., Blitzsafe Tex. LLC v. Mitsubishi Elec.

Corp., No. 2:17-CV-00430-JRG, 2019 WL 2210686, at *4 (E.D. Tex. May 22, 2019) (allowing

plaintiff to serve third-party subpoenas and ordering venue discovery be completed within sixty

days). Lastly, Stingray requests that its jurisdiction-related discovery not count toward any

limitations which will be set forth in the Court’s future Discovery Order governing this matter.

       C. Stingray’s Time to Respond to Signify NV’s Motion to Dismiss Should be
          Extended Pending Jurisdictional Discovery

       Stingray’s proposed jurisdictional discovery is necessary to facilitate fair and full

adjudication of the jurisdictional dispute. As such, Stingray respectfully requests the opportunity

to complete the expedited jurisdictional discovery prior to responding to Signify NV’s Motion to

Dismiss, which is currently due July 15. Specifically, Stingray requests that the Court extend the

deadline to respond to fourteen days after the close of jurisdictional discovery. Alternatively, if

this request is not considered by the Court prior to Stingray’s filing of its response to the Motion,

Stingray requests permission to supplement its response following completion of the jurisdictional

discovery period. Should the Court deny the present motion, Stingray alternatively requests that

its deadline to respond be extended to seven days after any Court order denying this motion.

       III.    Conclusion

       For the foregoing reasons, Stingray requests that the jurisdictional discovery requested

herein be permitted and corresponding relief in responding to the Motion to Dismiss be accorded.




                                                -7-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 9 of 10 PageID #: 272




Dated: July 15, 2021 .                    Respectfully submitted,
                                          /s/ Terry A. Saad
                                          Jeffrey R. Bragalone (lead attorney)
                                          Texas Bar No. 02855775
                                          Terry A. Saad
                                          Texas Bar No. 24066015
                                          Marcus Benavides
                                          Texas Bar No. 24035574
                                          Hunter S. Palmer
                                          Texas Bar No. 24080748
                                          BRAGALONE OLEJKO SAAD PC
                                          2200 Ross Avenue
                                          Suite 4600W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          jbragalone@bosfirm.com
                                          tsaad@bosfirm.com
                                          mbenavides@bosfirm.com
                                          hpalmer@bosfirm.com

                                          Wesley Hill
                                          Texas Bar No. 24032294
                                          WARD, SMITH, & HILL, PLLC
                                          P.O. Box 1231
                                          Longview, TX 75606
                                          Tel: (903) 757-6400
                                          Fax: (903) 757-2323
                                          wh@wsfirm.com

                                          ATTORNEYS FOR PLAINTIFF
                                          STINGRAY IP SOLUTIONS, LLC




                                    -8-
Case 2:21-cv-00043-JRG Document 33 Filed 07/15/21 Page 10 of 10 PageID #: 273




                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Plaintiff Stingray, from both lead firm

and local firm, met and conferred with counsel for Defendant Signify NV, Brady Cox, via

telephone conference and email correspondence on July 13 and July 15 regarding the relief

requested herein and in compliance with the requirements of Local Rule CV-7(h). On July 13, the

parties met and conferred via telephone conference regarding Plaintiff’s request for jurisdictional

discovery. In advance of that meet and confer, Plaintiff identified to Signify NV the specific scope

of discovery that it was seeking. At the time of the meet and confer, counsel for Signify NV had

not consulted with its client to formulate a position on the requested relief, but informed Stingray

that Signify NV was very likely opposed to any jurisdictional discovery. On July 15, counsel for

Signify NV confirmed via email to Stingray that Signify NV opposes the requested jurisdictional

discovery and this motion in its entirety.



                                                       /s/ Jeffrey R. Bragalone
                                                       /s/ Wesley Hill




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was electronically filed with the clerk of the court for the U.S. District Court, Eastern District of

Texas, Marshall Division, on July 15, 2021, to be served via the Court’s electronic filing system

upon all counsel of record.

                                                       /s/ Terry A. Saad




                                                 -9-
